Citation Nr: 0029909	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility for benefits under the laws 
administered by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 determination by the VA Regional Office 
(RO) that the appellant had not submitted new and material 
evidence to establish basic eligibility for VA benefits under 
the laws administered by VA.  The appellant perfected an 
appeal of that determination.  This issue had been considered 
by the RO in a number of final prior decisions, most recently 
in January 1997.



FINDING OF FACT

1.  In a January 1997 decision the RO affirmed the prior 
determinations that the appellant had no creditable service 
for VA benefit purposes.  The appellant was notified of the 
January 1997 decision and did not appeal, and the January 
1997 decision is final.

2.  The evidence submitted subsequent to the January 1997 is 
not new, in that it is cumulative and redundant of the 
evidence before the decisionmakers in January 1997.



CONCLUSION OF LAW

The January 1997 decision in which the RO determined that the 
appellant had no creditable service for VA benefit purposes 
is final, new and material evidence has not been submitted, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant initially claimed entitlement to VA benefits in 
1956, at which time he reported having entered active service 
in January 1942 when he was inducted into the United States 
Armed Forces in the Far East at Bataan.  He also reported 
having been separated from service in March 1945.  In 
conjunction with that claim the RO provided the service 
department with the appellant's name, Army serial number, 
date and place of birth, and location of discharge and asked 
the service department to verify the dates of the appellant's 
claimed military service.  The service department determined 
in October 1956 that the appellant had no recognized guerilla 
service or service with the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States.  In October 1956 the RO notified the appellant that 
his claim for VA compensation benefits was denied because the 
service department had found that he had no qualifying 
service in the Armed Forces of the United States.  The RO 
also informed him that the service department was the only 
authority that could determine whether he had any valid 
qualifying service, and that the service department's 
determination was binding on VA.

Since October 1956 the appellant has repeatedly asserted his 
eligibility for VA benefits.  His claims for VA benefits have 
consistently been denied, including a September 1993 decision 
by the Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court).  The appellant apparently 
appealed the Court's September 1993 decision, which appeals 
were denied by the Court of Appeals for the Federal Circuit 
and the Supreme Court.  In January 1997 the RO most recently 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to compensation 
benefits.  The appellant was notified of the January 1997 
decision and did not appeal, and the January 1997 decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence considered by the RO in January 1997 included an 
October 1984 letter from the National Personnel Records 
Center (NPRC), Civilian Personnel Records, to the appellant 
informing him that the documents enclosed in his request had 
been placed in his file.  The letter does not describe those 
documents.  In March 1988 he submitted a February 1954 
certification from the General Headquarters, Armed Forces of 
the Philippines, indicating that he had enlisted in the 
11th Philippine Constabulary Company in May 1941, that he had 
been inducted into the United States Armed Forces in the Far 
East (USAFFE) in January 1942, that he was a prisoner of war 
from June to December 1942, and that he returned to military 
control and was discharged in April 1945.  He submitted 
essentially identical certifications on multiple occasions 
through January 1997.

A March 1981 certification from the Philippine Veterans 
Affairs Office indicates that he was a veteran of World War 
II, under the category of "USAFFE."  That finding was based 
on his August 1948 claim for educational benefits from that 
office.

In December 1985 the appellant submitted an application for 
National Service Life Insurance, purportedly completed in 
October 1945, showing that he entered his present tour of 
active duty in April 1945, and that he was separated from his 
last tour of active duty in April 1942.  He also submitted a 
February 1986 letter indicating that Government Insurance had 
been issued prior to December 1953.

In August 1986 he provided a card showing that he had been a 
lifetime member of the Disabled American Veterans since 1979, 
and a VA patient data card indicating that he was a former 
prisoner of war of World War II.  He claimed to have filed 
this information with the VA insurance office in 
Philadelphia, Pennsylvania, and that those documents were 
evidence of his claimed military service.  He also claimed to 
have filed his military service records with the NPRC, 
Civilian Personnel Records.  He asserted that his official 
military records had been destroyed in the 1973 fire at the 
NPRC, and that he had submitted the documents in his 
possession to establish his military service.  Other 
documents in the claims file indicate that the appellant was 
employed as a civilian by a service department in the 
Philippines following World War II.  He has also submitted 
copies of letters from the NPRC in which he was informed that 
his records, if they were located at the NPRC, would have 
been in the area affected by the 1973 fire.  He was also 
informed, however, that alternative sources existed for 
reconstructing those records.

In October 1986 the appellant submitted a document 
purportedly completed in June 1946 by Lieutenant Colonel (Lt. 
Col.)  H. S.  That document was directed to the appellant, 
"clerk-stenographer of the undersigned," and awarded the 
appellant various medals and ribbons for "having performed 
honorable military service in the Armed Forces of the United 
States in WW2, by authority of the military order of the late 
United States President Franklin D. Roosevelt dated July 26, 
1941; Sec. 3.8 of CFR 38, from 8 May 1941 to June 30, 1946."  
In a July 1946 document "Lt. Col. 
H. S." released the appellant from active duty "by 
authority of the P.I. [Philippine Island] Independence Law."  
The appellant also submitted multiple documents from the 
Philippine Army outlining his various promotions, 
assignments, and transfers while on active duty.  

The appellant apparently submitted these documents to the 
Army Reserve Personnel Center (ARPERCEN) and asked that 
agency to certify his active military service based on those 
documents.  He claimed that his service from 1941 to 1946 was 
as an "old Philippine Scout."  He also claimed that all 
military service records of individuals serving in the 
Philippines had been lost in the Philippines during World War 
II, and asserted that the records he was submitting had, 
therefore, become his official records.  He has further 
asserted that the service department cannot locate his 
records because his official service records were incorrectly 
sent to the insurance center in Philadelphia on his 
separation from service.

In a March 1987 application for compensation benefits he 
reported having entered on active duty in April 1945 and 
having been released from active duty in June 1946.  He also 
reported having been a prisoner of war from April to December 
1942 and from August to September 1944.

An "Enlistment Record," allegedly completed in June 1948, 
indicates that the appellant enlisted in the Philippine 
Constabulary in May 1941, and a Discharge Certificate from 
the Philippine Army shows that he enlisted in May 1941 and 
was discharged from the military service of the Philippine 
Republic in August 1948.  The appellant submitted a December 
1986 certification from the Veterans' Federation of the 
Philippines indicating that he entered on active duty in 
April 1945 and was separated in September 1945.

In June 1987 the appellant submitted a Reply to Inquiry from 
the NPRC, Military Personnel Records, in which that facility 
reported that they were unable to verify any service in the 
Army of the United States (Philippine Scouts) under the 
service number he had provided, and that that service number 
belonged to another individual.  The NPRC also reported that 
alternate record sources indicated that he did serve in the 
Philippine Army under another serial number, but did not 
otherwise describe any service in the Philippine Army.  In 
June 1987 the RO asked the ARPERCEN to determine whether the 
appellant had any creditable service under the alternative 
serial number, and in September 1987 the ARPERCEN responded 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

In a July 1987 letter the Philippine Army Team, Awards and VA 
Benefits Section, ARPERCEN, informed the appellant that he 
had been advised many times that no change was warranted in 
their prior negative determination regarding his alleged 
service.  In October 1987 the appellant was again informed 
that no change in the prior determination was warranted.

In 1988 the appellant submitted a memorandum purportedly 
issued by Lt. Col. H. S. in June 1945 inducting the appellant 
(his clerk-stenographer) into the "old Philippine Scouts" 
effective June 1, 1945, and another memorandum terminating 
his "War Emergency Induction" in September 1945.  He also 
submitted an "Award of Bravery Medal" issued in October 
1944 commending him for bravery in action as an intelligence 
operative of the "United States Philippine Island Forces," 
and a commendation from President Harry S. Truman.  A 
November 1949 letter from the Philippine Air Command and 13th 
Air Force indicates that a review of his service in the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States resulted in the finding that he 
was entitled to 2.60 pesos as reimbursement for erroneous 
deductions.

He also submitted a joint affidavit allegedly signed by two 
individuals in February 1946 in which they attested that the 
appellant had enlisted in the Philippine Constabulary in May 
1941, that he reported to military control in April 1945, and 
that he served until January 1946.

The appellant provided testimony at a hearing at the RO in 
February 1988.  In a May 1988 letter to the appellant the 
NPRC stated that although alternative sources indicated that 
he served in the Philippine Army, no other information was 
available.  The appellant asserted that that letter 
constitutes proof of his World War II service.  In a report 
received in November 1988 the NPRC certified that they could 
not locate any record of the appellant having served as a 
Philippine Scout, although alternative record sources 
indicated that he had served in the Philippine Army.  The RO 
provided that information to the ARPERCEN in November 1988, 
and in April 1989 the ARPERCEN certified that no change was 
warranted in the prior determination that the appellant had 
no qualifying service in the Armed Forces of the United 
States.

In October 1990 the appellant submitted a document titled 
"Separation from Army Service," indicating that he served 
in the 12th Quartermaster, "Old PS, AUS."  That document 
shows that he entered on active duty in June 1945, and that 
he was separated in September 1945.  He stated that his wife 
had located the document following a diligent search of his 
records.  He asked the Board for Correction of Military 
Records (BCMR) to correct his military records based on the 
document.  The BCMR responded that they had not been able to 
locate his official military personnel file and assumed that 
it had been destroyed in the 1973 fire.  The BCMR also 
informed him that the document on which he had relied should 
be sufficient to establish his service in the 12th 
Quartermaster, Old Philippine Scouts, and that no correction 
of his military records was necessary.  The appellant claimed 
that this finding by the BCMR constituted reconstruction of 
his military records and valid verification of his claimed 
military service.

In February and April 1992 the ARPERCEN authorized the 
issuance of unspecified medals to the appellant.  The April 
1992 form has a check next to the block annotated "POW 
medal."  The forms do not indicate on what evidence the 
ARPERCEN relied in authorizing any awards or medals.  The 
appellant submitted a copy of an award, purportedly from the 
State of Oregon, provided to him for honorable service as a 
prisoner of war.  

In July 1992 he submitted a certificate of discharge from the 
Army of the United States showing that he served in the 12th 
Quartermaster of the Old Philippine Scouts (AUS) and that he 
was discharged in September 1945.  The certificate was 
allegedly issued by Lt. Col. H. S. and carries a June 1980 
"authentication" signed by a notary public and legal 
officer of the Philippine Army.  The document had been filed 
with the county auditor, and was extracted from those 
microfilm records.  The appellant also submitted a Notice of 
Separation from U.S. Armed Forces Service that contains 
information in addition to that contained in the "Separation 
from Army Service" submitted in October 1990.  The July 1992 
document contains entries showing that in addition to his 
service from April to September 1945, he also served from May 
1941 to May 1942, was a prisoner of war from June to December 
1942, and served from January 1943 to September 1944.  That 
document had also been filed with the county auditor.  The 
appellant asserts that because his official military records 
were destroyed in the 1973 fire at the NPRC, the documents 
that he had filed with the county auditor constitute 
acceptable evidence of his military service.

In July 1995 the RO submitted the "Notice of Separation from 
U.S. Armed Forces Service" and the certificate of discharge 
provided by the appellant in July 1992 to the VA Office of 
the Inspector General (OIG) for an evaluation of the 
documents' authenticity.  Following an analysis of the 
documents the OIG determined that neither document was 
authentic.  The appellant asserts that the OIG had no 
authority to review the documents, and that the signatures on 
the documents by a notary public was sufficient to establish 
their validity.  He also asserts that the NPRC and the 
ARPERCEN had no authority to provide evidence of his military 
service because the NPRC had informed him that his military 
records were destroyed in the 1973 fire at the NPRC.

In April 1996 the appellant submitted a document allegedly 
completed by Lt. Col. H. S. in September 1945.  The document 
is directed to "NPRC (Military Personnel Records) GSA, St. 
Louis, MO 63132."  The document indicates that Form 
WD AGO 53-55 was being forwarded to the NPRC, and that that 
form replaced the prior records of service.  The document 
indicates that copies were furnished to USAFAC (United States 
Army Finance and Accounting Center) in Indianapolis, IN 
46249, and the VAROIC (VA Regional Office and Insurance 
Center) in Philadelphia, PA 19101.

In May 1996 the appellant provided a document titled 
"Affidavit for Philippine Army Personnel" that he allegedly 
signed in April 1945.  That document indicates that he served 
with the 11th Philippine Constabulary from July to December 
1941, that he was a prisoner of war of the Japanese in 
January and February 1942, that he rejoined the fighting in 
Bataan from March to April 1942, that he escaped from the 
Japanese in May 1942, was again imprisoned from June to 
December 1942, and that he joined the guerillas in January 
1943.  The affidavit was also signed by Lt. Col. 
H. S.  Attached to that affidavit is an April 1945 document 
directed to Lt. Col. H. S. and signed by the appellant as 
"your clerk-stenographer."  In the document the appellant 
requested that a previous Affidavit of Philippine Army 
Personnel be replaced by the attached affidavit, on the basis 
that the previous document had too many errors.  In an 
addendum to the document Lt. Col. H. S. agreed to the 
replacement.  Copies of the document were also directed to 
the USAFAC, Indianapolis, IN 46249; the VAROIC, Philadelphia, 
PA 19101; and the NPRC in St. Louis, MO, 63132.

The appellant subsequently stated that the information 
previously provided to the ARPERCEN was incorrect, in that 
the names of his parents had not been provided.  In July 1996 
the RO again asked the ARPERCEN to determine whether the 
appellant had any creditable service and provided the 
ARPERCEN with all of the identifying information provided by 
the appellant.  The ARPERCEN reviewed that information and 
documentation and in August 1996 again determined that that 
information did not warrant any change in the prior 
determination that the appellant had no creditable military 
service.

In September 1996 the appellant submitted a photocopy of what 
he claimed to be a prisoner of war medal, and stated that the 
medal had been provided to him as a replacement for a medal 
that was authorized in 1992.  He asserted that the medal was 
sufficient evidence of his qualifying military service.

The evidence received subsequent to the January 1997 
determination that new and material evidence had not been 
submitted includes an October 1997 certification of service 
from the Armed Forces of the Philippines that is essentially 
identical to those submitted prior to January 1997.  The 
appellant also submitted a duplicate copy of the October 1945 
application for National Service Life Insurance.  With his 
substantive appeal he submitted duplicate copies of the 
letters from the NPRC, the ARPERCEN, and the BCMR; the 1946 
document allegedly completed by Lt. Col. H. S.; and the 
evidence showing that he was provided National Service Life 
Insurance in 1946.

In addition to the arguments previously made, in February 
1998 the appellant asserted that the certification from the 
Armed Forces of the Philippines was sufficient to establish 
his military service based on a Federal court case pertaining 
to immigration laws.  In his notice of disagreement he denied 
having had any guerilla service, and asked that any claim 
based on guerilla service be destroyed.  He claimed to have 
served in the Regular Philippine Scouts from June to 
September 1945 and argued that only the NPRC, not the 
ARPERCEN, had the authority to verify service in the Regular 
Philippine Scouts.  He contended that because his service 
records were destroyed by the fire at the NPRC in 1973, the 
evidence he submitted should be accepted as sufficient 
evidence of service.

In his substantive appeal, however, the appellant claimed to 
have enlisted in the Philippine Constabulary in May 1941, to 
have been inducted into the service of the USAFFE in August 
1941 pursuant to executive order, to have participated in the 
battle for Bataan, and to have been held as a prisoner of war 
of the Japanese.  He stated that General MacArthur had 
ordered the destruction of all Philippine Commonwealth Army 
records prior to leaving the Philippines, which was why there 
was no record of his service.  He also indicated that, in 
addition to the service outlined above, he was inducted into 
the Regular Philippine Scouts by Lt. Col. H. S. in June 1945 
to serve as his clerk-stenographer.  

II.  Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to VA benefits has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  The requirement that the appellant submit new 
and material evidence applies to final determinations 
regarding the nature or validity of claimed military service.  
See Beck v. West, 13 Vet. App. 535 (2000).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the appellant in 
developing the facts of the case.  See Elkins v. West, 12 
Vet. App. 209 (1999).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding" the issue, even if the evidence is not 
sufficient to change the decision.  Elkins, 12 Vet. App. 
at 209.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  The presumption of credibility does not apply, 
however, if the evidence is inherently false.  Jones v. West, 
12 Vet. App. 383 (1999).  In addition, all of the evidence 
received since the last final disallowance shall be 
considered in making the determination.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  In determining whether the 
appellant had any recognized active service for compensation 
purposes, service in the Commonwealth Army of the Philippines 
is included, from and after the dates they were called into 
service of the Armed Forces of the United States.  38 C.F.R. 
§ 3.8(c).  Service as a guerrilla is also included if the 
individual served under a commissioned officer of the United 
States Army, Navy, or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized by and 
cooperating with the United States forces.  38 C.F.R. 
§ 3.8(d).  

Service in the Philippine Scouts, except that described as 
follows, is included as active duty for pension and 
compensation purposes.  The service of individuals enlisted 
under Section 14 of Public Law 190, 79th Congress (Act of 
October 6, 1945) is included for compensation purposes only.  
All enlistments and re-enlistments of Philippine Scouts in 
the Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the auspices of Public Law 190 
because it constituted the sole authority for such 
enlistments during that period.  38 C.F.R. § 3.8(a), (b).

The period of active service based on service in the 
Commonwealth Army of the Philippines, guerilla service, or 
the Philippine Scouts will be from the date certified by the 
service department as the date of enlistment or the date of 
report for active duty, whichever is later, to the date of 
release from active duty or discharge, but in the case of 
members of the Commonwealth Army no later than June 30, 1946.  
38 C.F.R. § 3.9(a).

III.  Analysis

The Board has reviewed the evidence submitted subsequent to 
the January 1997 decision, in the context of all the evidence 
of record, and finds that new evidence has not been 
submitted.  All of the documents provided by the appellant 
since January 1997, including the October 1997 certification 
of service from the Armed Forces of the Philippines; the copy 
of the October 1945 application for National Service Life 
Insurance; the copies of the letters from the NPRC, the 
ARPERCEN, and the BCMR; the 1946 document by Lt. Col. H. S.; 
and the evidence showing that he was provided National 
Service Life Insurance in 1946, are duplicative of the 
evidence previously submitted.  The evidence is, therefore, 
cumulative and redundant of the evidence considered by the 
decisionmakers in January 1997, and is not new.  Because the 
evidence is not new, its materiality need not be considered.  
Smith v. West, 12 Vet. App. 312 (1999).

The appellant has continued to argue that the evidence he 
submitted is sufficient to establish the validity of his 
claimed military service.  Although his statements are 
generally presumed to be credible for the purpose of 
determining whether new and material evidence has been 
submitted, that presumption does not apply if the statements 
are inherently incredible.  Jones, 12 Vet. App. at 383.  The 
Board notes that when he initially claimed entitlement to VA 
benefits in 1956, he reported having served in the 
Commonwealth Army of the Philippines, having been inducted 
into the Armed Forces of the United States in January 1942, 
and having been discharged in March 1945.  He made no 
reference to any service in the Philippine Scouts, or any 
service after March 1945.  Throughout the prosecution of his 
various claims since 1956 his statements and the documents he 
submitted in support of his claims regarding the dates and 
nature of his alleged service have been very inconsistent.  
The VA OIG determined that two of those documents were 
invalid, in that the information recorded on the documents 
had obviously been altered.  For these reasons the Board 
finds that the appellant's statements regarding his alleged 
military service are inherently incredible.  Baldwin v. West, 
13 Vet. App. 1 (1999) (the Board must analyze the credibility 
of the evidence); see also Samuels v. West, 11 Vet App 433 
(1998) (the presumption of credibility does not apply to 
inherently incredible statements.

In any event, the veteran's statements subsequent to the 
final 1997 decision are not probative of the issue at hand.  
He has advanced new legal arguments, but these, as discussed 
above, have no merit.  His claim can be fairly decided 
without reference to arguments that can have no bearing on 
the outcome.

The appellant claims that the certification from the Armed 
Forces of the Philippines was sufficient to establish his 
military service based on a Federal court case pertaining to 
immigration laws.  Although such certification may be 
sufficient for immigration purposes, the statutes and 
regulations pertaining to immigration are not relevant in 
determining eligibility for VA benefits.  Soria v. Brown, 118 
F.3d 748 (Fed. Cir. 1997).  

He also contends that because his service records were 
destroyed by the fire at the NPRC in 1973, the evidence he 
submitted should be accepted as sufficient evidence of 
service.  In determining eligibility for VA benefits, VA must 
rely on documents issued by a service department of the 
United States Armed Forces.  38 C.F.R. § 3.203.  None of the 
documents submitted by the appellant were issued by a service 
department.  Although he submitted documents that were 
purportedly issued by a service department, those documents 
were shown to be invalid as a result of analysis by VA's OIG.

The service department has consistently found that the 
appellant had no qualifying service in the Armed Forces of 
the United States.  The Board is bound by that finding, and 
has no authority to find that the appellant had creditable 
service in the absence of a certification of such service by 
the service department.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The Board has determined, 
therefore, that the appellant has not submitted new and 
material evidence to establish basic eligibility for VA 
benefits.


ORDER

New and material evidence not having been submitted, the 
appeal to establish basic eligibility for benefits under the 
laws administered by VA is denied.




		
	Mark D. Hindin
	Veterans' Law Judge
	Board of Veterans' Appeals

 

